222 Pa. Superior Ct. 275 (1972)
Commonwealth
v.
Kaufold, Appellant.
Superior Court of Pennsylvania.
Submitted June 12, 1972.
September 15, 1972.
Before WRIGHT, P.J., WATKINS, JACOBS, HOFFMAN, SPAULDING, CERCONE, and PACKEL, JJ.
Joseph C. Mesics, Public Defender, for appellant.
Frederick S. Wolfson, Assistant District Attorney, and George E. Christianson, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, September 15, 1972:
The only real issue this case presents is the constitutional validity of the provision of The Vehicle Code *276 that: "The refusal to submit to a chemical test may be admitted into evidence as a factor to be considered in determining innocence or guilt."[1] Although the courts are in disagreement as to whether such statutes violate the Fifth Amendment or as to whether such evidence is inadmissible on other grounds,[2] the record in this case shows the admission of such evidence in any event is harmless error in light of the uncontradicted testimony of four witnesses, including three police officers, that the appellant was intoxicated.
Judgment of sentence affirmed.
NOTES
[1]  Act of April 29, 1959, P.L. 58, § 624.1, as amended, 75 P.S. § 624.1.
[2]  The Pennsylvania courts have not considered this issue. For a good discussion of the various positions which courts in other jurisdictions have adopted, see State v. Munroe, 22 Conn. Sup. 321, 171 A. 2d 419 (1961); Annot., 87 A.L.R. 2d 370 (1963).